Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the application filed on June 27, 2019.

Claims 1-22 are pending.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on10/26/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.






 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Griffith  (U.S. Patent No. 10,922,308). 

With respect to claims 1, 7, 13 and 19, Griffith teaches
receive a request to analyze a data set stored in the memory device (fig. 1, data science and data analysis), the data set including one or more columns, the one or more columns including one or more data values in one or more cells of each column (fig. 1, Flow 100  describes one or more functionalities and/or subprocesses  to 
classify each of the one or more columns as a type of column (fig.1, lines column may be analyzed to classify data and/or may be used to join datasets,   classify subsets of data (e.g., each subset of data as a column of data, col. 28, lines 63-67,Dataset analyzer 1130 then may be configured to correct or otherwise compensate for such exceptions.  Dataset analyzer 1130 also may be configured to classify subsets of data (e.g., each subset of data as a column of data) in data file 1101a representing tabular data arrangement 1105a as a particular data classification, such as a particular data type or classification.  For example, a column of integers may be classified as "year data,") ; 
for a selected one of the one or more columns, if the selected column's type is an external type, join one or more columns of an external knowledge base correlated to the selected column into the data set to create an expanded data set (fig. 10, col. 20, lines 40-59, collaborative dataset consolidation system configured to determine data classifications and/or degrees of similarity among datasets to identify a dataset with which to join, according to some embodiments.  Diagram 1000 depicts a tabular data arrangement that may be ingested into a collaborative dataset consolidation system 1010, wherein a tabular data arrangement 1001 may include subsets of data.  An example of a subset of data may include data (e.g., columnar data) disposed in column 1002, and, in some examples, may include a portion of an external dataset that may be ingested.  An external dataset may be stored remotely, without collaborative dataset, 
execute an automated data discovery model on the expanded data set (col. 27, lines 39-65, interactive collaborative activity feed  to discover new or recently-modified dataset-related information in real-time).



With respect to claims 2, 8, 14 and 20, Griffith teaches   train the automated data discovery model based at least in part on the expanded data set (col. 24, lines 15-27,joining data to expand datasets using a degree of joinability).

With respect to claims 3, 9, 15 and 21, Griffith teaches classify the one or more columns by, for each column, determining a type of data stored in the column and storing the type for the column; wherein a type is one of internal, external and unknown (col. 24, lines 15-27, joining data to expand datasets using a degree of joinability).

With respect to claims 4, 10, 16 and 22, Griffith teaches for a selected one of the one or more columns, if the selected column's type is internal, join one or more replicated columns of the data set correlated to the selected column into the data set to create the expanded data set (col. 33, lines 52-67, atomized data point 1254a may be associated with ancillary data 1253 to implement one or more ancillary data functions.  

With respect to claims 5, 11 and 17, Griffith teaches   data set includes at least one column having an internal type comprising data that is managed by a user, and the external knowledge base includes at least one column having an external type comprising data publicly available over a computer network (col. 24, lines 15-27, joining data to expand datasets).

With respect to claims 6, 12 and 18, Griffith teaches  determine insights from the expanded data set not discoverable by executing the automated data discovery model on the data set (col. 27, lines 39-65, interactive collaborative activity feed  to discover new or recently-modified dataset-related information). 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163